This court at this term had identically the same question as is presented in this case before it in the case of P. F. Harmanv. L. C. Burt, reported in this volume, 94 P. 528, in which it said:
"Since this case has been filed the territory of Oklahoma has been admitted as a state, and under the terms of its Constitution the sale of intoxicating liquors as provided for under the statutes of the territory of Oklahoma is no longer lawful. Under these circumstances a decision of this case by this court on its merits would not avail anything to either of the parties litigant. Should the court sustain the contention of the applicant, no license could be issued to him, and the remonstrants who seek to prevent the issuance of such license find complete relief under section 9 of the Constitution, as compiled by Bunn, which provides that: 'The manufacture, sale, barter, giving away, or otherwise furnishing  — intoxicating liquors  — is prohibited  — until the people of the state shall otherwise provide by amendment of this Constitution and proper state legislation.' Under circumstances of this character appellate courts have uniformly declined to consider the merits of a controversy which has become purely hypothetical, and from a decision of which no practical results could follow."
This statement is entirely applicable to the case at bar. The case is accordingly dismissed.
All the Justices concur.